January 30, 1924. The opinion of the Court was delivered by
The "case" contains the following:
"The two above-entitled cases were tried together by consent of the attorneys representing the respective parties, and these cases arose out of the same collision, at the same time and place. The first-mentioned case was an action for damages arising out of personal injuries suffered by Murat D. De Lorme, and was for the sum of $1,000. The other case was a case brought by Lula T. De Lorme, in which her husband was joined, solely for compliance with the statute, and consisted of two causes of action; the first cause of action being for injuries to the automobile which was the property of Lula T. De Lorme and was for the sum of $1,500, while the second cause of action was for personal injuries suffered by Mrs. Lula T. De Lorme and was for the sum of $3,000."
The jury found in the first case in favor of the plaintiff $1,000, and in the second case in favor of plaintiffs $4,500; *Page 467 
it being the full amount asked for in each case. A motion for a new trial was made, and Judge Rice refused the same by the following order:
"The above-entitled actions were tried together, upon consent, before a jury. The jury returned a verdict of $1,000 for the plaintiff in the first case, and a verdict of $4,5000 for the plaintiffs in the second case.
"A motion for a new trial was made upon the two following grounds:
"(1) That there was error of law in his Honor, the trial Judge, charging that a violation of Section 25 of the Traffic Ordinances of the City of Charleston would be negligence per se.
"(2) That the verdicts were excessive.
"After hearing, it is ordered that the motion for a new trial be and the same hereby is refused."
Thereupon appellant appeals, and by seven exceptions inputs error and asks reversal. The motion for a new trial was based only on two grounds.
The first, second, fourth, fifth, and sixth exceptions are raised here for the first time. During the trial no motion was made as to punitive damages; no request was made to instruct the jury as to punitive damages, and it was not mentioned nor relied on in motion for a new trial.
Appellant asked to review Rucker v. Smoke, 37 S.C. 377;16 S.E., 40; 34 Am. St. Rep., 758, and cases decided by this Court since that decision and in line with it.
After a careful consideration of appellant's argument, while we are impressed with the skill, ability, and industry of appellant's counsel in hunting up and citing authorities from other Courts, we see no reason to reverse the decision in Rucker v. Smoke, 37 S.C. 377; 16 S.E., 40; 34 Am. St. Rep., 758, and cases decided by this Court following that decision. Rucker v. Smoke was decided in 1892, and has been followed over 30 years, and we are content with the reasoning and wisdom of it. *Page 468 
Exception 1 is overruled. Appellant failed to call the Court's attention that it was irrelevant to the issues and cannot be a reversible error, and it was not urged in the motion for a new trial, and never before the trial Judge.
Exception 2 is overruled under Walker v. Lee, 115 S.C. 495;106 S.E., 682, and Sims v. Eleazer,116 S.C. 43; 106 S.E., 854; 24 A.L.R., 1293. Exception 3 is overruled for being without merit. Exception 4 is overruled. The Court construed the statutes and ordinances properly and instructed the jury on the law of the case fully and correctly and without any error.
Exception 5 is overruled for the same reason, there being no error.
Exception 6 is overruled under Taber v. Railway,81 S.C. 317; 62 S.E., 311, and Jones v. A.C.L.Railway Co., 108 S.C. 217; 94 S.E., 490. Exception 7 is overruled under Matthews v. Payne
(S.C.), 113; S.E., 382. Southerland v. Davis
(S.C.), 115; S.E., 768. Crawford v. Charleston-Isleof Palms Traction Co. (S.C.), 120 S.E., 381.
All exceptions are overruled, and judgment affirmed.
MESSRS. JUSTICES FRASER, COTHRAN and MARION concur.
MR. CHIEF JUSTICE GARY did not participate.